Case 1:19-cr-10080-NMG Document 699-5 Filed 12/18/19 Page 1 of 2




                     Exhibit 5
                                      Case 1:19-cr-10080-NMG DocumentQEVIWPMENT.
                                                                           699-5 Filed 12/18/19 Page 2 of 2
                                                          VS,C: ATHkE111,-
                                                           ORGsANIZATIONAI,s-rRule-ruRE                                                                                                                       TROJAN
                                                                                                                                                                                                             : ATHLETIC
                                                                                          •   Chief Development Officer
                                                                                          •   Oversight of Trojan Athletic Fund &
                                                                                                                                                                                                V EST   NE IN TODAY'S CHAMPMNS
HLETICS                                                                                       all Athletic fundraising activities                                                                  '3. TOMORROWS LEADERS
                                                                                          •   Supervise Heritage Initiative Co-
                                                                                              chair John Robinson
                                                                                          •   Football




                                              Alexandra BitterIln                                                              SCOtOaC0b5911
      Awetote AD Dem/WPM=                     Associate AO Development                                                      Associate AD Development
            Stewardship

     •   Signature Events                 •    Campaign Materials                                                       •      Annual Fund manager
     •   Stewardship                      •    Coliseum Marketing &                 Stoti Wandzilak                     •      M ajor Gifts for Heritage                 Julian Bunse
     •   Member/Gift Processing                Communications                         ASSistant AD0                            Initiative                                 AggistantAD of                         AssMtootADoll!F
                                                                                       Development                                                                        Development                             Development
     •   Scholarship Club                 •    Endowment                                                                •      Coliseum
         Management                       •    Regional Development                                                            Planning/Fundraising
         Front Office Management          •    Capital Gifts                    •   Coliseum Fundraising                •      Trojan Club Oversight                •   Trojan Club Orange               •   TAPA
                                          •    Lacrosse                         •   Endowment                           •      W/M Tennis                               County                           •   Baseball & Diamond
                                                                                •   Regional Development                                                            •   Social                               Club
                                                                                •   Capital Gifts                                                                       Media/Marketing                  •   Touchdown Club
                                                                                •   W/M Track                                                                       •   Car Dealers                      •   Trojan Club LA and
                                                                                •   Heritage Association                                                                (Stewardship)                        Desert
                                                                                •   W/M Golf & Coaches                                                              •   Young Alumni
                                                                                    Council                                                                         •   UAC Sports



   Jordan .Bradley             fi Suzanne Ebner                 Becky Gramstrup                       Aline Arakellan                        TAWCireffle                        Brent Watson                     Joseph Aguirre
   Receptionist/Admin.          Assistant Director of          dretiir ofStewardship                 Director of Development              Director of Development             Director of Development            Assistant Director ofH
        Assistant             „    Development                  ,       Events
                                                                                                                                                                                                                    D' evelopment
                                     :                                                           •     Advantage Oversight            •    Women's Athletics              •     TAPA
    Front Desk                   Membership Services          •   Assist Special Events          •     Gift Processing                •    WOT Development                •     TBOD
                                                                                                                                                                                                             •    Trojan Club
    Receptionist                and Development               •   Stewardship                    •     Capital Accounts                    Communications                 •     Trojan Club San Diego,
                                                                                                                                                                                                                  Development
    Office Manager              Administration                •   Endowment Reporting            •     Membership Accounts            •    Annual Fund                          San Fernando and San
                                                                                                                                                                                                             •    Season Ticket Holder
                             • TAF Stewardship                •   Sports Banquets                •     Events Assist                  •    Heritage Association                 Gabriel Valley
                                                                                                                                                                                                                  Development
                             • TAF Marketing                  •   Beach Volleyball               •     Research                            (former female SA)             •     Annual Fund Calendar
                                                                                                                                                                                                             •    Annual Fund
                             • HA & Sport Reunions                                               •     F/S Trojan Club                •    W BBall, Soccer, W             •     M BBall, M VBall, Crew
                                                                                                                                                                                                             •    Trojan Club Beach
                                                                                                                                           VBa II                         •     Annual Fund
                                                                                                                                                                                                                  Cities & NorCal
                                                                                                                                                                          •     Car Program Assist




                                                                                                                                                                                                                    USAO—VB-01509240
